


110 HRES 490 EH: Honoring the 2007 NBA Champion San Antonio

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 490
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Honoring the 2007 NBA Champion San Antonio
		  Spurs.
	
	
		Whereas on June 14, 2007, the San Antonio Spurs won the
			 2007 National Basketball Association (NBA) Championship with a victory over the
			 Cleveland Cavaliers;
		Whereas the Spurs’ win results in their fourth NBA
			 Championship in the last 9 years;
		Whereas the Spurs, after sweeping the Cavaliers to
			 decisively win the Finals 4–0, are widely recognized as a modern-day basketball
			 dynasty;
		Whereas San Antonio’s four-game sweep was only the eighth
			 sweep since the finals began in 1947;
		Whereas the Spurs’ .727 winning percentage is the highest
			 in finals history;
		Whereas under the leadership and instruction of Coach
			 Gregg Popovich, the Spurs’ Tony Parker, Tim Duncan, Manu Ginobili, Robert
			 Horry, Bruce Bowen, Michael Finley, Fabricio Oberto, Francisco Elson, Jacque
			 Vaughn, and Brent Barry played together as a team with determination and
			 resolve to bring the NBA trophy back home to the Alamo City;
		Whereas Tony Parker was named the Finals Most Valuable
			 Player after using his speed and quickness to average 24.5 points and an
			 amazing 57 percent from the field during the Finals, becoming the first
			 European-born player to be honored as MVP;
		Whereas Tim Duncan and Bruce Bowen anchored the Spurs with
			 stifling defense throughout the NBA Finals;
		Whereas Manu Ginobili used his pinpoint three-point
			 shooting and strong drives to the basket to lead the Spurs to victory in Game 4
			 with 27 points;
		Whereas Coach Gregg Popovich is recognized as one of the
			 greatest coaches of all time after winning his fourth NBA Championship;
			 and
		Whereas San Antonio has the best fans in the league and
			 the Alamo City is the perfect setting for a championship celebration: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates the San Antonio Spurs and Coach Gregg Popovich for winning the
			 2007 National Basketball Association Championship.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
